15-08214-rdd     Doc 165      Filed 06/14/19    Entered 06/14/19 18:23:08          Main Document
                                               Pg 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK


 IN RE ORRIN S. ANDERSON,                                        Chapter 7

                                Debtor,
                                                                 Case No. 14-22147 (RDD)

 ORRIN S. ANDERSON, A/K/A ORRIN ANDERSON,
 A/K/A ORRIN SCOTT ANDERSON,

                                Debtor and Plaintiff             Adv. Pro. No. 15-08214 (RDD)
                                on behalf of himself
                                and all others similarly
                                situated,

         v.

 CREDIT ONE BANK, N.A.

                                Defendant.


        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR A STAY

        Plaintiff files this Opposition to Defendant’s Motion to stay these proceedings. Defendant

has not carried its burden of demonstrating that the Court should exercise its discretion to grant a

stay here.

        The decision as to whether to issue a stay lies within the sound discretion of the court.

See, e.g., Riverkeeper, Inc. v. Pruitt, 17-CV-4916, 2018 WL 987262, at *2 (S.D.N.Y. Feb. 20,

2018). Courts have frequently considered five factors in exercising that discretion: “(1) the

private interests of the plaintiffs in proceeding expeditiously with the civil litigation as balanced

against the prejudice to the plaintiffs if delayed; (2) the private interests of and burden on the

defendants; (3) the interests of the courts; (4) the interests of persons not parties to the civil

litigation; and (5) the public interest.”    Id. (quoting Catskill Mountains Chapter of Trout

Unlimited, Inc. v. U.S. E.P.A., 630 F. Supp. 2d 295, 304 (S.D.N.Y. 2009)). The court may also
15-08214-rdd     Doc 165      Filed 06/14/19     Entered 06/14/19 18:23:08           Main Document
                                                Pg 2 of 4


consider the prospects of success on appeal, including in cases such as this one that concern an

appeal in a related case. Estate of Heiser v. Deutsche Bank Trust Co. Americas, No. 11 Civ. 1608,

2012 WL 2865485, at *3 (S.D.N.Y. July 10, 2012). “The movant must proffer sufficient support

to demonstrate a substantial possibility, although less than a likelihood, of success on appeal.”

Id.

        Defendant cannot meet any of these criteria.

        First, Defendant will suffer no prejudice or burden if the case proceeds. The Court

determined that Defendant should be defaulted for its egregious discovery violations at a hearing

held on September 22, 2016. This Court held a hearing on class certification on October 17, 2017.

Plaintiff believes that rulings on these motions should be issued and Defendant cites not a single

reason why they should not. These are hearings that have already taken place and Defendant will

suffer no prejudice – other than adverse decisions – from the issuance of the Court’s rulings. By

contrast, Plaintiff and the class will suffer substantial prejudice if the case is delayed in that their

prosecution of the case will be further hindered. This case has already been delayed by over a

year due to Defendant’s discovery misconduct.

        Second, Defendant cannot demonstrate a substantial possibility of success on the appeal

in Bruce v. Citigroup that would, in turn, affect its own case. The appeal in Bruce v. Citigroup is

frivolous but, in any event, Credit One stands in an entirely different posture than Citigroup.

Credit One’s argument that arbitration should take place in this case has already been rejected by

three courts and certiorari was denied by the Supreme Court. It is law of the case. Defendant

cites no authority for the proposition that this Court should stay on-going proceedings based solely

on the hope that more favorable decisions will be rendered in the future in other cases.




                                                   2
15-08214-rdd     Doc 165     Filed 06/14/19    Entered 06/14/19 18:23:08          Main Document
                                              Pg 3 of 4


       Furthermore, the Bruce appeal is based in part on an argument that was waived by Credit

One in this case. See, Letter of April 12, 2019, from Counsel for Citigroup to the Court, attached

hereto as Ex. A, at 2: “[I]n In re Anderson, upon which Plaintiff’s argument appears to be

premised, the Second Circuit held that the appellant waived the very arguments that Citi is

primarily pressing on appeal.” See also Tr. of Hearing, April 16, 2019 at 7-8, attached hereto as

Ex. B. (The Court: “Besides that the Second Circuit [in Anderson] didn’t need to decide one of

the issues that apparently belatedly Credit One raised in front of them.”).

       Third, Credit One’s reliance on In re Trevino, 2019 WL 1090165 (S.D. Tex. March 7,

2019), is misplaced. That court relied upon Judge Briccetti’s earlier decision in In re Belton, 2015

WL 6163083 (S.D.N.Y. Oct. 14, 2015), which, as this Court is aware, was vacated by Judge

Briccetti’s reconsideration at the urging of the Court of Appeals, In re Belton, 2019 WL 1017293

(S.D.N.Y. March 4, 2019). Moreover, Judge Briccetti’s more recent opinion is consistent with

numerous other decisions in this circuit and elsewhere that have rejected the notion that the

Supreme Court decision in Epic Systems Corp. v. Lewis, 138 S. Ct. 1612 (2018), somehow

overrules In re Anderson. See In re Golden, 587 B.R. 414 (Bankr. E.D.N.Y. 2018); In re Homaidan,

587 B.R. 428 (Bankr. E.D.N.Y. 2018); In re Bateman, 585 B.R. 618 (Bankr. M.D. Fla. 2018); Roth

v. Butler University, 2018 WL 6039099 (Bankr. S.D. Ind. Nov. 16, 2018); Knepp v. Educational

Financial Services, 18-01389-VFP (D. N.J., Jan. 9, 2019), attached hereto as Ex. C; see also In

re Acis Capital Manag., L.P., 2019 WL 1750905, at *14, n.73 (N.D. Tax., April 25,

2019)(denying arbitration of core bankruptcy claims, citing Anderson.).

       Finally, the interest of the Court and the public interest also favors denial of a stay here.

This action has been pending since January 20, 2015 and the Court has an interest in expeditiously

resolving cases. Moreover, although Credit One has ceased the challenged conduct, the putative




                                                 3
15-08214-rdd    Doc 165      Filed 06/14/19    Entered 06/14/19 18:23:08        Main Document
                                              Pg 4 of 4


class has an interest in resolving the matter and, in particular, obtaining restitution for monies

paid on discharged debts. For some debtors, Credit One has held those funds for over ten years.

       For the foregoing reasons, Plaintiff respectfully requests that Credit One’s request for a

stay of proceedings be denied.


Dated: June 14, 2019                                 BOIES SCHILLER FLEXNER LLP

                                                     By: /s/ George F. Carpinello
                                                     George F. Carpinello
                                                     Adam R. Shaw
                                                     Anne M. Nardacci
                                                     30 South Pearl Street, 11th Floor
                                                     Albany, NY 12207
                                                     (518) 434-0600

                                                     CHARLES JUNTIKKA &
                                                     ASSOCIATES LLP
                                                     Charles Juntikka
                                                     30 Vesey Street, Suite 100
                                                     New York, NY 10007
                                                     (212) 315-3755


                                                     Attorneys for Plaintiff-Appellee Orrin S.
                                                     Anderson




                                                4
